UNITED STATES
                                                  NMCCA NO. 201900187
                       Appellee
                                                            Panel 3
       v.
                                                          ORDER
Tristen H. MALFE
Hospitalman (E-3)
U.S. Navy                                         Abating All Proceedings
                                                         Ab Initio
                       Appellant



    It has come to the Court’s attention 1 that on 20 July 2021, while this appeal
was still pending before the Court, Appellant died in Boulder County, Colo-
rado, as a result of the toxic effects of fentanyl. The coroner ruled the manner
of death as accident.
   Accordingly, it is, by the Court, this 30th day of March, 2022,
ORDERED:
   (1) That all court-martial proceedings are ABATED AB INITIO. 2
   (2) That all rights, privileges, and property of which the Appellant was
deprived by virtue of the execution of any portion of the sentence will be
RESTORED.

                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   1 Notwithstanding N-M. Ct. Crim. App. R. 23.6, Appellant’s counsel has not filed a
motion to attach a death certificate or to abate proceedings.
   2 See United States v. Ribaudo, 62 M.J. 286, 289 (C.A.A.F. 2006), “[D]eath during
the pendency of an appeal of right abates the proceedings ab initio.”
Copy to:
45 (CAPT Belsky)
46
02